COMPETITIVE BIDDING — NO STATE FUNDS INVOLVED When no state funds are being expended, the contract for the printing and preparation for mailing of the publication of a paper promoting the peanut industry is not subject to competitive bids under the Central Purchasing Act (74 Ohio St. 85.1 [74-85.1] (1971)).  This is to acknowledge receipt of your letter wherein you ask, in effect, whether the Oklahoma Peanut Commission is required to submit for competitive bidding the right to print, publish, and prepare for mailing the publication known as the "Oklahoma Peanut" newspaper, where no charge is made against the Commission for this service.  It is the understanding of this office that there is to be no charge to the Commission for the printing and preparation for mailing of this publication, which consists of nine issues annually. In other words, the publication is to be provided free of charge to the Commission and the Commission will provide for its own mailing expense. Among the powers and duties of the Oklahoma Peanut Commission, as set out in 2 Ohio St. 1106 [2-1106] (1971), are the powers vested in the Commission to conduct a campaign of research, promotion and education, and the power to enter into such contracts as may be necessary or advisable to carry out the purposes of the Commission. Under the language of the above-cited statute, the Commission has the authority to enter into a contract concerning the publication of a newspaper to promote the growing and consumption of peanuts. Concerning your inquiry as to whether the contract would be subject to competitive bidding, the Oklahoma Peanut Commission is a state agency and subject to the Oklahoma Central Purchasing Act., 74 Ohio St. 85.1 [74-85.1] (1971), et seq. The Central Purchasing Act provides that all acquisitions by state agencies in excess of $500.00 are subject to competitive bidding. Title 74 Ohio St. 1971 85.7 [74-85.7]. Under the arrangement involved, the Oklahoma Peanut Commission is expending no funds for the printing of the newspaper or for any other goods or services.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: When no state funds are being expended, the contract for the printing and preparation for mailing of the publication of a paper promoting the peanut industry is not subject to competitive bids under the Central Purchasing Act (74 Ohio St. 85.1 [74-85.1] (1971)).  (Todd Markum)